IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA, Case No. CR 18-128-BLG-SPW-2
Plaintiff, ORDER
-vs-
DAVID LOPEZ,
Defendant.

 

 

Upon the Defendant’s Unopposed Motion to File Documents Under Seal
(Doc. 58), and good cause appearing,

IT IS HEREBY ORDERED that Defendant David Lopez’ Unopposed
Motion to File Documents Under Seal (Doc. 58) is GRANTED.

IT IS FURTHER ORDERED that the Clerk of Court file Defendant’s
documents attached as exhibits to Document 58 under seal.

Dated this AZ day of July, 2019.

Loner £2 Luleittis

SUSAN P. WATTERS
United States District Judge |
